The opinion of Che Court was delivered by
MoEnery, J.
The accused were indicted by the grand jury of the *670parish of Avoyelles, under Sec. 85.1, Revised Statutes, and were charged with burglary, with intent to commit rape.
The accused were arraigned on said indictment, and the trial fixed for the 14th of June, 1888. A copy of the indictment was served on them, and on the 7th day of June a list of the venire for that term of court. The district attorney, discovering some flaw in the indictment, filed an information against the accused under the same statute, and charging the same offense. A copy of this information was served oh the defendants on the same day it was filed, the 13th day of June. The case was called for trial on the 14th day of Juue, and the district attorney dismissed the prosecution under the indictment. The case was fixed for trial on the 16th day of June.
The accused complain that they were entitled to the jury list two days before their trial. The jury list was served on them, as appears by the sheriff’s return, on the 7th day of June. It was not necessary to again serve a copy of the venire on the filing of the information. The information was filed at the same term of court, for the same offense, and they had notice of the jury list duly served, which had been summoned for that term of court.
The law was fully complied with. The accused had notice two whole days, before they were tried, of the jury that was to pass upon their case.
There were several confessions made by the accused. The accused objected, on the trial, to the interrogations of the witnesses upon the several confessions, without the State first showing that the first confession had been proven and had been made without force, violence or threats. The first confession may have been obtained by improper means while the others may have been made voluntarily. There is nothing to show but that all the confessions were voluntary. It was a matter in the discretion of the district attorney as to the manner in which he should introduce the evidence and as to which confession he should use as evidence on the trial.
There is no force in the objections made by defendants. The accused, it appears from the record, had a fair and impartial trial, an d there were no errors on the trial shown by the bills of exceptions.
Judgment affirmed.